United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
DEPARTMENT OF STATE, CONSULAR
AFFAIRS, U.S. EMBASSY, London, United
Kingdom, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-625
Issued: May 31, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 3, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ October 20, 2006 merit decision concerning her claim for periods of
disability. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained
employment-related disability for intermittent periods of lost work between April 30 and
November 29, 2001.
FACTUAL HISTORY
On July 4, 2001 appellant, then a 38-year-old visa processing administrator, filed an
occupational disease claim alleging that she sustained an injury to her left wrist on April 30,

2001 when she struck it on a desk while she attempted to position herself in a tall stool.1 She
first stopped work on April 30, 2001. The Office accepted that appellant sustained a contusion
and tenosynovitis of her left wrist. Appellant periodically stopped work and claimed disability
compensation between April 30 and November 29, 2001.2
Appellant submitted a September 5, 2002 report in which Dr. David Tovey, an attending
orthopedic surgeon, stated that she presented on May 18, 2001 complaining of a left-sided injury
and exhibited swelling around the distal end of the left radius with some local tenderness.
Dr. Tovey stated:
“[Appellant] was seen again on May 21 and June 1, 2001, when some
improvement was noted, and further consultations took place on June 18 and
July 12, [2001] when wrist pain continued to be a significant problem, and hence
a referral for physiotherapy was initiated. She was seen subsequently twice by a
physiotherapist and discharged on August 6, [2001]. [Appellant] was seen again
in the surgery on September 7[, 2001] and the situation seemed to be static, with
minimal improvement.”
The record contains clinical notes from Dr. Tovey, dated May 18 and 21, June 1 and 18,
and July 12, 2001, which show that appellant continued to have problems with tenosynovitis of
the left wrist. In a May 21, 2001 note, Dr. Tovey diagnosed a “wrist injury” and indicated that
appellant should be off work for two weeks.3 In a November 7, 2001 note, he diagnosed left
wrist tenosynovitis and indicated that appellant should be off work for one month.4 In a
December 2, 2002 form report, Dr. Tovey listed the date of injury as May 21, 2001, diagnosed
left wrist tenosynovitis, and indicated that appellant was totally disabled from May 21, 2001 to
“ongoing.”5
In letters dated March 31 and May 19, 2006, the Office advised appellant that additional
medical evidence was necessary to document her claims of disability. Appellant resubmitted
copies of previously submitted reports.
By decision dated October 20, 2006, the Office found that appellant did not establish that
she sustained employment-related disability for periods of lost work between April and
November 2001, including lost work on April 30, May 1 and 17, June 2 to 17, June 19 to
1

Appellant initially indicated that the injury occurred at some point between April 30 and May 4, 2001, but later
specified that it occurred on April 30, 2001.
2

Appellant was not employed by the employing establishment after November 29, 2001.

3

The record also contains a note of Dr. Tovey which appears to have been dated in June 2001 but does not
identify a legible date in June 2001. Dr. Tovey diagnosed tenosynovitis and indicated that appellant should be off
work for two weeks.
4

The record also contains notes from Dr. Tovey indicating that appellant should take off work for various periods
due to depression and stress.
5

The form listed July 26, 2001 as a date of treatment but does provide any further detail about what treatment
was received on that date.

2

July 11, July 13 to August 31, September 2 to 6 and September 8 to November 6, 2001. The
Office noted that April 30, 2001 was an “administrative day” which was not compensable by the
Office and that appellant did not submit sufficient medical evidence to establish disability for
this date or the other periods of lost work. The Office found that appellant submitted medical
evidence establishing that she sustained employment-related disability for periods of lost work
on May 18, May 21 to June 1, June 18, July 12, September 1 and 7 and November 7 to 29, 2001.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act6 has the
burden of establishing the essential elements of her claim including the fact that the individual is
an “employee of the United States” within the meaning of the Act, that the claim was timely filed
within the applicable time limitation period of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury.7 The medical evidence
required to establish a causal relationship between a claimed period of disability and an
employment injury is rationalized medical opinion evidence. Rationalized medical opinion
evidence is medical evidence which includes a physician’s rationalized opinion on the issue of
whether there is a causal relationship between the claimant’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the claimant, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.8
ANALYSIS
The Office accepted that appellant sustained a contusion and tenosynovitis of her left
wrist and claimed compensation for disability between April 30 and November 29, 2001. In its
October 20, 2006 decision, the Office found that appellant submitted medical evidence
establishing that she sustained employment-related disability for periods of lost work on May 18,
May 21 to June 1, June 18, July 12, September 1 and 7 and November 7 to 29, 2001. The Office
determined that appellant did not establish entitlement to compensation for lost work on
April 30, May 1 and 17, June 2 to 17, June 19 to July 11, July 13 to August 31, September 2 to 6
and September 8 to November 6, 2001.
In accepting appellant’s claim for the above-noted periods, the Office relied on the
May 18 and 21, June 1 and 18, July 12, November 11, 2001 and September 5, 2002 notes and
reports of Dr. Tovey, an attending orthopedic surgeon. The record contains other reports of
Dr. Tovey but these reports do not support a finding that appellant sustained periods of
employment-related disability other than those already accepted. In a December 2, 2002 form
report, Dr. Tovey listed the date of injury as May 21, 2001, diagnosed left wrist tenosynovitis,
6

5 U.S.C. §§ 8101-8193.

7

Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

8

See Donna Faye Cardwell, 41 ECAB 730, 741-42 (1990).

3

and indicated that appellant was totally disabled from May 21, 2001 to “ongoing.” This report,
however, is not sufficiently well rationalized to support additional periods of employment-related
disability.9 Dr. Tovey did not provide any explanation of why he apparently indicated that
appellant was totally disabled for the period May 21, 2001 to December 2, 2002. For example,
he did not provide a description of his treatment of appellant over such an extensive period or list
clinical findings for specific periods which would support a finding of employment-related
disability.10 Appellant did not submit any other medical evidence which identified periods of
employment-related disability during the claimed period and the Office properly denied her
claim for additional periods of disability compensation.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained employment-related disability for periods of lost work between April 30 and
November 29, 2001, other than those periods for which employment-related disability has
already been accepted.
ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
October 20, 2006 decision is affirmed.
Issued: May 31, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

See supra note 9 and accompanying text.

10

The record also contains a note of Dr. Tovey which appears to have been dated in June 2001 but does not
identify a legible date in June 2001. Dr. Tovey diagnosed tenosynovitis and indicated that appellant should be off
work for two weeks, but the Board is unable to read the specific date of the note and therefore it cannot provide
support for a finding of employment-related disability during any specific period.

4

